DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

-‘receiving unit’ in claim 1
-‘a numerical transforming unit’ in claim 1
-‘numerical transforming mechanism’ in claims 2 and 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “original” in claim 1, 2, 5, 6, 8, 9, and 12 is a relative term which renders the claim indefinite. The term “original” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification does not define the term ‘original’ or what it is relative to. Is it relative to a certain sensor? Does original mean the initial data? Applicant’s specification provides no details as to what ‘original’ is relative to.
Claims 1, 2, 5, 6, 7, 8, 9, 11, 12, 13, 14 recite variables M and K which are not defined by the specification or the claims. It is unclear what the metes and bounds of these variables are intended to be. Can the variable be up to infinity? Negative infinity? Applicant’s specification provides no details regarding what values for M and K are possible through Applicant’s invention.
Claim 1 recites the limitation "the amount" in Lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the K numerically transformed data" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the K numerical transformed data’
Claim 5 recites the limitation "the K original detection data" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the K original detection data" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-14 are all within at least one of the four categories (claims 1-7 being apparatuses and claims 8-14 being processes).
Regarding Step 2, independent claim 1 recites:
configured to receive M original detection data, wherein M is a positive integer; and 
configured to perform a numerical transforming process on the M original detection data to generate K numerical transformed data, wherein K is a positive integer smaller than M, so as to make the amount of the K numerical transformed data smaller than the amount of the M original detection data.
Independent claim 8 recites:
(a) providing M original detection data, wherein M is a positive integer; and 
(b) performing a numerical transforming process on the M original detection data to generate K numerical transformed data, wherein K is a positive integer smaller than M, so that an amount of the K numerical transformed data can be smaller than an amount of the M original detection data.
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.  
The additional elements recited in the claim are:
In claim 1: ‘a receiving unit’ and ‘a numerical transforming unit’
In claim 4: ‘Bluetooth chip or an Internet of Thing (IoT) chip’ and ‘a network’
In claim 6: ‘capacitive sensing nodes of a capacitive pressure detection insole’
In claim 7: ‘capacitive yarn’/’conductive year’
In claim 11: ‘a network’
In claim 13: ‘capacitive sensing nodes of a capacitive pressure detection insole’
In claim 14: ‘capacitive yarn’/’conductive year’
This judicial exception is not integrated into a practical application because:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for ‘receive’, ‘perform(ing)’, ‘providing’ merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply 
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for ‘receive’, ‘perform(ing)’, ‘providing’.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to receive data and transform it to a lower amount of data.
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (US 2013/0200996).
Regarding claim 1, Gray teaches a data processing apparatus (Abstract), comprising: 
a receiving unit (sensor module 20), configured to receive M original detection data, wherein M is a positive integer (Paragraph 0034; ‘In broad terms, the sensor module 20, having multiple sensors 20A, generates biometric data from the sensors (biometric databased on the user’s gait)’); and 
a numerical transforming unit (processing module 30) coupled to the receiving unit (Paragraph 0034; ‘a sensor module 20 coupled to a data processing module 30’) and configured to perform a numerical transforming process on the M original detection data to generate K numerical transformed data, wherein K is a positive integer smaller than M, so as to make the amount of the K numerical transformed data smaller than the amount of the M original detection data (Paragraph 0074; ‘The first processing step after retrieving the data is one where the pair sensor signals are filtered applying DFT (Discrete Fourier Transform) based low-pass filter.’; Examiner notes filtering a data set would reduce the amount of data thus satisfying the condition of M<K).
Regarding claim 2, Gray teaches wherein the numerical transforming unit uses a numerical transforming mechanism to perform the numerical transforming process on the M original detection data (Paragraph 0074; ‘The first processing step after retrieving the data is 
Regarding claim 3, Gray teaches wherein the numerical transforming mechanism is a Fourier transform mechanism or a Laplace transform mechanism (Paragraph 0074; ‘The first processing step after retrieving the data is one where the pair sensor signals are filtered applying DFT (Discrete Fourier Transform) based low-pass filter.’).
Regarding claim 8, Gray teaches a data amount reducing method (Abstract), comprising steps of: 
(a) providing M original detection data, wherein M is a positive integer (Paragraph 0034; ‘In broad terms, the sensor module 20, having multiple sensors 20A, generates biometric data from the sensors (biometric databased on the user’s gait)’); and 
(b) performing a numerical transforming process on the M original detection data to generate K numerical transformed data, wherein K is a positive integer smaller than M, so that an amount of the K numerical transformed data can be smaller than an amount of the M original detection data (Paragraph 0074; ‘The first processing step after retrieving the data is one where the pair sensor signals are filtered applying DFT (Discrete Fourier Transform) based low-pass filter.’; Examiner notes filtering a data set would reduce the amount of data thus satisfying the condition of M<K).
Regarding claim 9, Gray teaches wherein the step (b) uses a numerical transforming mechanism to perform the numerical transforming process on the M original detection data (Paragraph 0074; ‘The first processing step after retrieving the data is one where the pair sensor signals are filtered applying DFT (Discrete Fourier Transform) based low-pass filter.’).
Regarding claim 10, Gray teaches wherein the numerical transforming mechanism is a Fourier transform mechanism or a Laplace transform mechanism (Paragraph 0074; ‘The first 
Regarding claim 11, Gray teaches further comprising steps of: outputting the K numerical transformed data to a network; and connecting to a cloud database or a mobile communication device through the network (Paragraphs 0092 and 0094; ‘communication network’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2013/0200996) in view of Pahlevan et al. (US 2015/0297105).
Regarding claim 4, Gray is silent on the use of a bluetooth chip or an Internet of Thing (IoT) chip. Pahlevan teaches wherein the data processing apparatus is a Bluetooth chip or an Internet of Thing (IoT) chip (Paragraphs 0054 and 0073) and Gray and Pahlevan teach can be connected to a cloud database or a mobile communication device through a network (Paragraphs 0092 and 0094; ‘communication network’ of Gray; Paragraph 0006; ‘cloud’ of Pahlevan). It would have been obvious to one of ordinary skill in the art to have modified Gray with Pahlevan because it allows for data to be analyzed remotely (Paragraph 0006 of Pahlevan).
Regarding claim 5, Gray is silent on the comparison of the data to a preset value. Pahlevan teaches wherein the numerical transforming unit further compares the M original detection data with a preset value, and generates the K numerically transformed data according to the K original detection data that are greater than the preset value among the M original detection data (Paragraph 0080; ‘high-pass’ filter; would achieve this functionality as anything below a certain value is filtered out). It would have been obvious to one of ordinary skill in the art to have modified Gray with Pahlevan because Pahlevan teaches the type of filter being used in Fourier transforms as being a design choice which allows for the preferably method of achieving a desired resolution of data (Paragraph 0080 of Pahlevan).
Regarding claim 12, Gray is silent on the comparison of the data to a preset value. Pahlevan teaches further comprising a step of: comparing the M original detection data with a preset value, and generating the K numerically transformed data according to the K original detection data that are greater than the preset value among the M original detection data (Paragraph 0080; ‘high-pass’ filter; would achieve this functionality as anything below a certain value is filtered out). It would have been obvious to one of ordinary skill in the art to have modified Gray with Pahlevan because Pahlevan teaches the type of filter being used in Fourier transforms as being a design choice which allows for the preferably method of achieving a desired resolution of data (Paragraph 0080 of Pahlevan).
Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2013/0200996) in view of Schrock et al. (US 2010/0063779).
Regarding claim 6, Gray teaches the measuring of pressure from a user’s foot (Paragraphs 0036-0037) but is silent on the data specifically being capacitance variations. 
Regarding claim 7, Gray teaches the measuring of pressure from a user’s foot (Paragraphs 0036-0037) but is silent on the data specifically being capacitance variations. Schrock teaches wherein one of the M capacitive sensing nodes of the capacitive pressure detection insole is disposed at an intersection of a capacitive yarn and a conductive yarn, and two electrically conductive coatings are formed on a surface of the capacitive yarn (Paragraph 0056). It would have been obvious to one of ordinary skill in the art to have modified Gray with Schrock because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the pressure sensor elements of Gray with that of Schrock which Schrock teaches as a sensor system that is inexpensive and is conventional/known in the art (Paragraph 0056 of Schrock).
Regarding claim 13, Gray teaches the measuring of pressure from a user’s foot (Paragraphs 0036-0037) but is silent on the data specifically being capacitance variations. Schrock teaches wherein the M original detection data are M capacitance variations sensed by the M capacitive sensing nodes of a capacitive pressure detection insole, and the M capacitance variations respectively correspond to M detecting positions of a foot (Paragraph 0056). It would have been obvious to one of ordinary skill in the art to have modified Gray with Schrock because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the pressure 
Regarding claim 14, Gray teaches the measuring of pressure from a user’s foot (Paragraphs 0036-0037) but is silent on the data specifically being capacitance variations. Schrock teaches wherein one of the M capacitive sensing nodes of the capacitive pressure detection insole is disposed at an intersection of a capacitive yarn and a conductive yarn, and two electrically conductive coatings are formed on a surface of the capacitive yarn (Paragraph 0056). It would have been obvious to one of ordinary skill in the art to have modified Gray with Schrock because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the pressure sensor elements of Gray with that of Schrock which Schrock teaches as a sensor system that is inexpensive and is conventional/known in the art (Paragraph 0056 of Schrock).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791